DETAILED ACTION
This office action is in response to the instant application filed on 03/25/2020.
Claims 1-10 are pending of which claims 1and 6 are independent claims.
IDS, filed on 06/242020, is considered.
The present application is being examined under AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated  by  US. Pub. 20090180427 to Kuo  (hereinafter “Kuo”)



Regarding claim 1: Kuo discloses a  method for processing downlink (DL) signals by a user equipment (UE) in a wireless communication system, the method comprising: configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for the DL HARQ process Kuo, see paragraph [0010-0011], if a received PDCCH indicates that a UE is to receive a packet, and that the packet cannot be decoded successfully on a Downlink Share Channel (DL-SCH); the UE instead of initiating HARQ feedback (i.e. ACK/NACK), the MAC layer of the UE would perform a Hybrid Automatic Repeat Request (HARQ) process to request a retransmission of the packet); upon a first Physical downlink Control Channel (PDCCH) for the DL HARQ process is detected, starting a timer for monitoring subsequent PDCCHs related to retransmission of the DL HARQ process, without transmitting the HARQ feedback (Kuo, see paragraph [0010-0011], if a received PDCCH indicates that a UE is to receive a packet, and that the packet cannot be decoded successfully on a Downlink Share Channel (DL-SCH), the MAC layer of the UE would perform a Hybrid Automatic Repeat Request (HARQ) process to request a retransmission of the packet. Since the UE would not receive any retransmission packet during a signaling round trip time (RTT) of the HARQ process, a HARQ RTT Timer is thus configured by the DRX functionality to allow the UE to enter into the standby mode during this round trip time. So the power consumption of the UE can further be saved, and after the HARQ RTT Timer expires, the DRX Retransmission Timer is started by the DRX functionality to awake the UE to start monitoring the PDCCH for detecting the retransmission packet of the HARQ process; and  if the retransmission packet of the HARQ process is successfully decoded, the DRX Retransmission Timer is stopped, otherwise, the DRX Retransmission Timer is kept running until expiration, at which time the UE enters into the standby mode again) and monitoring subsequent PDCCHs related to retransmission of the DL HARQ process while the timer is running (Kuo, see paragraph[0013], while a  DRX Retransmission Timer is running, if the PDCCH indicates the UE another downlink transmission packet for the HARQ process at time T2, for example, the HARQ RTT Timer is started again, and since the UE is in awake mode already, the UE monitors the PDCCH even though no retransmission packets for the HARQ process would be received by the UE when the HARQ RTT Timer is running, resulting in the power of the UE wastes unnecessarily).
  

Regarding claim 2: Kuo discloses the  method for claim 1, wherein the timer for monitoring subsequent PDCCHs related to the retransmission of the DL HARQ process is started regardless of whether the decoding of DL data related to the first PDCCH successes or not (Kuo, see paragraph[0013], FIG. 1, while a  DRX Retransmission Timer is running, if a PDCCH indicating that a UE has another downlink transmission packet of an HARQ process at time T2, an HARQ RTT Timer is started again, and since the UE is in awake mode already, the UE monitors the PDCCH even though no retransmission packets for the HARQ process would be received by the UE when the HARQ RTT Timer is running, resulting in the power of the UE wastes unnecessarily).  

Regarding claim 3: Kuo discloses the  method for claim 1, wherein the timer represents a maximum interval until the retransmission of the DL HARQ process is expected (Kuo, see paragraph [0010], if the PDCCH indicates a UE is to receive a packet but the packet cannot be decoded successfully on a Downlink Share Channel (DL-SCH), the MAC layer of the UE would perform a Hybrid Automatic Repeat Request (HARQ) process to request a retransmission of the packet; an HARQ RTT Timer is configured by the DRX functionality to allow the UE to monitor for the retransmission, and the expected retransmission is expected to happen within the HARQ RTT timer and this is maximum interval).  


Regarding claim 4: Kuo discloses the  method for claim 1, wherein the timer for the DL HARQ process is restarted without transmitting the HARQ feedback when decoding of DL data related to the first PDCCH fails and a second PDCCH for the DL HARQ process is detected (Kuo, see paragraph[0013], while a  DRX Retransmission Timer is running, if the PDCCH indicates the UE another downlink transmission packet for the HARQ process at time T2, for example, the HARQ RTT Timer is started again, and since the UE is in awake mode already, the UE monitors the PDCCH even though no retransmission packets for the HARQ process would be received by the UE when the HARQ RTT Timer is running, resulting in the power of the UE wastes unnecessarily).  


Regarding claim 5: Kuo discloses the  method for claim 1, wherein when decoding of DL data related to the second PDCCH successes, the DL DRX retransmission timer for the DL HARQ process is stopped and monitoring subsequent PDCCHs for the DL HARQ process is skipped (Kuo, see paragraph [0008],  whenever a new DRX cycle begins, an On Duration Timer is started and the UE is awaked to monitor the PDCCH until the On Duration Timer expires, in addition, when a DRX Inactivity Timer or a DRX Retransmission Timer is started, the UE also monitors the PDCCH). 


Regarding claim 6. A user equipment (UE) in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations Kuo, see paragraph ([0026], FIG. 3. in a wireless communication system, the UE will have a central processing unit (CPU), a memory, a program, and a transceiver of the communications device) comprising: configuring not to transmit a Hybrid Automatic Repeat and request (HARQ) feedback for a downlink (DL) HARQ process (Kuo, see paragraph [0010-0011], if a received PDCCH indicates that a UE is to receive a packet, and that the packet cannot be decoded successfully on a Downlink Share Channel (DL-SCH); the UE instead of initiating HARQ feedback (i.e. ACK/NACK), the UE, the MAC layer of the UE would perform a Hybrid Automatic Repeat Request (HARQ) process to request a retransmission of the packet ); upon a first Physical downlink Control Channel (PDCCH) for the DL HARQ process is detected, starting a timer for monitoring subsequent PDCCHs related to retransmission of the DL HARQ process, without transmitting the HARQ feedback(Kuo, see paragraph [0010-0011], if a received PDCCH indicates that a UE is to receive a packet, and that the packet cannot be decoded successfully on a Downlink Share Channel (DL-SCH), the MAC layer of the UE would perform a Hybrid Automatic Repeat Request (HARQ) process to request a retransmission of the packet. Since the UE would not receive any retransmission packet during a signaling round trip time (RTT) of the HARQ process, a HARQ RTT Timer is thus configured by the DRX functionality to allow the UE to enter into the standby mode during this round trip time. So the power consumption of the UE can further be saved, and after the HARQ RTT Timer expires, the DRX Retransmission Timer is started by the DRX functionality to awake the UE to start monitoring the PDCCH for detecting the retransmission packet of the HARQ process; and  if the retransmission packet of the HARQ process is successfully decoded, the DRX Retransmission Timer is stopped, otherwise, the DRX Retransmission Timer is kept running until expiration, at which time the UE enters into the standby mode again).; and monitoring subsequent PDCCHs related to retransmission of the DL HARQ process while the timer is running(Kuo, see paragraph[0013], while a  DRX Retransmission Timer is running, if the PDCCH indicates the UE another downlink transmission packet for the HARQ process at time T2, for example, the HARQ RTT Timer is started again, and since the UE is in awake mode already, the UE monitors the PDCCH even though no retransmission packets for the HARQ process would be received by the UE when the HARQ RTT Timer is running, resulting in the power of the UE wastes unnecessarily).

Regarding claim 7: Kuo discloses the  UE for claim 6, wherein the timer for monitoring subsequent PDCCHs related to the retransmission of the DL HARQ process is started regardless of whether the decoding of DL data related to the first PDCCH successes or Kuo, see paragraph[0013], FIG. 1, while a  DRX Retransmission Timer is running, if a PDCCH indicating that a UE has another downlink transmission packet of an HARQ process at time T2, an HARQ RTT Timer is started again, and since the UE is in awake mode already, the UE monitors the PDCCH even though no retransmission packets for the HARQ process would be received by the UE when the HARQ RTT Timer is running, resulting in the power of the UE wastes unnecessarily).  
  


Regarding claim 8: Kuo discloses the  UE for claim 6, wherein the timer represents a maximum interval until the retransmission of the DL HARQ process is expected(Kuo, see paragraph [0010], if the PDCCH indicates a UE is to receive a packet but the packet cannot be decoded successfully on a Downlink Share Channel (DL-SCH), the MAC layer of the UE would perform a Hybrid Automatic Repeat Request (HARQ) process to request a retransmission of the packet; an HARQ RTT Timer is configured by the DRX functionality to allow the UE to monitor for the retransmission, and the expected retransmission is expected to happen within the HARQ RTT timer).  
 
Regarding claim 9: Kuo discloses the  UE for claim 6, wherein the timer for the DL HARQ process is restarted without transmitting the HARQ feedback when decoding of DL data related to the first PDCCH fails and a second PDCCH for the DL HARQ Kuo, see paragraph[0013], while a  DRX Retransmission Timer is running, if the PDCCH indicates the UE another downlink transmission packet for the HARQ process at time T2, for example, the HARQ RTT Timer is started again, and since the UE is in awake mode already, the UE monitors the PDCCH even though no retransmission packets for the HARQ process would be received by the UE when the HARQ RTT Timer is running, resulting in the power of the UE wastes unnecessarily).  
 
Regarding claim 10: Kuo discloses the  UE for claim 6, wherein when decoding of DL data related to the second PDCCH successes, the DL DRX retransmission timer for the DL HARQ process is stopped and monitoring subsequent PDCCHs for the DL HARQ process is skipped(Kuo, see paragraph [0008],  whenever a new DRX cycle begins, an On Duration Timer is started and the UE is awaked to monitor the PDCCH until the On Duration Timer expires, in addition, when a DRX Inactivity Timer or a DRX Retransmission Timer is started, the UE also monitors the PDCCH). 
  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477